Citation Nr: 0912570	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-17 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for lumbar spine degenerative disc disease with 
disc herniation (claimed as back disorder).

2.  Whether there was clear and unmistakable error (CUE) in 
the November 2001 rating decision that denied service 
connection for degenerative disc disease with mild bulging 
disc L4-5.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to 
September 1987. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.

In September 2007, the Board denied the Veteran's claims.  
The Veteran appealed the decision to the United States Court 
of Appeals for Veterans Claim (Court).  In September 2008, 
the Court granted a Joint Motion to vacate the September 2007 
decision and to remand the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the September 2008 Joint Motion, the parties agreed that 
remand was necessary so that the Board could provide the 
Veteran with his requested personal hearing.  In this regard, 
the Veteran, through his representative, requested a personal 
hearing at the Board in its offices in Washington, DC in his 
June 2005 Substantive Appeal.  A hearing was scheduled and 
the Veteran was notified; however, his representative was not 
notified of such scheduled hearing.  Instead, notice was 
mistakenly sent to a National service organization which was 
not representing the Veteran.

In compliance with this Court remand, the Veteran was again 
scheduled for a hearing at the Board in Washington, DC.  
Notification of the scheduled hearing was sent to both the 
Veteran and his representative.  38 C.F.R. § 20.702 (b) 
(2008).  In correspondence dated March 2009, the Veteran's 
representative advised the Board that neither he nor the 
Veteran would be available to attend the scheduled hearing.  
Thus, the Board construes this correspondence as a withdrawal 
of the hearing request.  38 C.F.R. § 20.702 (e) (2008).  The 
letter contained attachments and the direction to "[p]lease 
accept the enclosed documents and adjudicate."  
Unfortunately that would be premature at this time.

The additional evidence was submitted without a waiver of 
AMC/RO review.  Moreover, information in the evidence 
received necessitates further development before a decision 
could be entered.

The March 2009 correspondence from the Veteran's 
representative enclosed a copy of a favorable Social Security 
Administration (SSA) decision awarding disability benefits.  
Records pertaining to the award of such benefits by the SSA 
have not been associated with the record certified for 
appellate review.  Such records may be of significant 
probative value in determining whether service connection for 
the disability at issue may be granted.  As the Court held in 
Lind v. Principi, 3 Vet. App. 493, 494 (1992), the duty to 
assist requires the VA to attempt to obtain records from 
other Federal agencies, including the SSA, when the VA has 
notice of the existence of such records.  Thus, the RO must 
request complete copies of the SSA records utilized in 
awarding the Veteran disability benefits.  The RO should end 
such efforts to obtain records from SSA, only if it concludes 
that the records sought do not exist or that further efforts 
to obtain the records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  If the RO is unable to obtain any of the 
above records, or after continued efforts to obtain any of 
the above records it is concluded that it is reasonably 
certain that they do not exist or further efforts to obtain 
them would be futile, the Veteran should be notified 
accordingly.  See 38 C.F.R. § 3.159(e).

Likewise a disability determination was also enclosed from 
the Office of Personnel Management (OPM).  There were no 
records from OPM included with the notice.  Using the logic 
and guidance set out above, it would appear that records 
associated with the OPM decision should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must request all records 
of treatment of the Veteran corresponding 
to his SSA and OPM disability benefits 
application.  All records received by the 
AMC/RO must be added to the claims file.  
If the search for such records is 
unsuccessful, documentation to that 
effect must be added to the claims file.  

2.  Then, the RO should readjudicate the 
Veteran's claims.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




